Order entered October 10, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00034-CR

                                 ANTUAN SPENCER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F14-53001-Y

                                             ORDER
       The reporter’s record was due April 19, 2016. We abated the case for a hearing and later

adopted the trial court’s findings. We ordered court reporter Vearneas Faggett to file the

reporter’s record by September 16, 2016. To date, Ms. Faggett has not filed the reporter’s record

or communicated with this Court.

       The Court ORDERS court reporter Vearneas Faggett to file the reporter’s record within

FIFTEEN DAYS of the date of this order. If Ms. Faggett fails to file the reporter’s record by

the time specified, the Court will utilize its available remedies, which may include ordering that

Vearneas Faggett not sit as a court reporter until she files the reporter’s record in this appeal.
        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Vearneas Faggett, court reporter; and to counsel

for all parties.

                                                   /s/     ADA BROWN
                                                           JUSTICE